DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 31 recites “the stopper is first inserted into a container””, but the preamble states that the claim is drawn to a closure.  It is unclear if the container is part of an intended use of the closure or if the claim is actually drawn to the combination of a closure and container.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 12, 14, 24, 27, 31, 32, 35, 36, 38 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahl et al. (U.S. Patent Application No. 2010/0113976).
Wahl discloses a closure (1), comprising: a cap body (4) formed from a first material (par. 29), the cap body defining a cavity therethrough; a stopper (7) formed from a second material (par. 38) and disposed within the cavity, the second material being different than the first material; and a barrier layer (8) formed from a third material (par. 36), the third material being different from the first material and the second material, and associated with at least one of the cap body and the stopper, and wherein the barrier layer is disposed across at least a portion of the cavity (Fig. 1), wherein the barrier layer completely isolates a portion of the cap body from a portion of the stopper (Fig. 2, a “portion” can be any small part of the components and while entire structures may not be isolated portions of them are), wherein the barrier layer isolates a first portion of the stopper from a second portion of the stopper (the portion that is covered is isolated), the cap body including a first leg (4), a second leg (at the top edge), and a third leg/seal ring/inward rim (inner flange), wherein the third leg is positioned to directly .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl.
Wahl fails to teach wherein the first material comprises at least one of high density polyethylene (HDPE) and low density polyethylene (LDPE), wherein the thermoplastic elastomer is free from di(2-ethylhexyl)phthalate (DEHP), wherein the third material has a thickness of approximately 0.005 mm, and wherein the third material comprises polyethylene terephthalate (PET) or ethylene vinyl alcohol (EVOH). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device with the claimed materials, in order to adjust the properties/cost of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the barrier layer with the claimed thickness, in order to adjust the strength of the barrier layer and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 5, 6, 10, 13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Pfefferkorn (DE 3940461).
Wahl fails to teach wherein the stopper has first and second portions with the barrier layer located within the stopper.
 Pfefferkorn teaches that it is known in the art to manufacture a stopper with two portions (2, 3) and a barrier layer (4) mechanically locked between the portions to isolate them. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the stopper of Wahl with a barrier layer in the center of the stopper, as taught by Pfefferkorn, in order to better seal the container the stopper is used on and since such a modification would be the use of a known technique on a known device. Note that the claimed processes are product by process limitations and the end modified structure reads on the final product.

Claims 8, 9, 42, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Kacian et al. (U.S. Patent No. 6,893,612).
Wahl fails to teach wherein the barrier layer contacts the inward rim and stopper and wherein the barrier layer is heat sealed.
Kacian teaches that it is known in the art to manufacture a barrier layer (34A) that contacts a stopper and an inward rim (Fig. 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the barrier layer of Wahl such that it 
Kacian teaches that it is known in the art to heat seal a barrier layer (Fig. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the stopper of Wahl with a heat seal, as taught by Kacian, in order secure components together and since such a modification is the use of a known technique on a known device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl, and Kacian in view of Bienhaus et al. (U.S. Patent No. 5,957,822).
Wahl fails to teach wherein the inward rim includes apertures extending there through.
Bienhaus teaches that it is known in the art to manufacture closure with apertures (B13) on a rim member (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with apertures, as taught by Bienhaus, so that the container could be vented when the closure was applied.

Claims 22, 37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Yamazaki et al. (U.S. Patent No. 5,061,263).
Wahl fails to teach wherein the barrier layer is substantially oxygen impermeable.
Yamazaki teaches that it is known in the art to manufacture a barrier layer that is substantially oxygen impermeable (col. 3, ll. 55 – col. 4, ll. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured barrier layer to be substantially oxygen impermeable, in order to adjust the closure for the container contents and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Carano (U.S. Patent No. 6,382,441).
Wahl fails to teach wherein the third material comprises a multi-layer laminate having a central layer formed from polyethylene terephthalate (PET) or ethylene vinyl alcohol (EVOH) sandwiched between at least two polyethylene layers.
Carano teaches that it is known in the art to manufacture a barrier layer with multiple layers (Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with a multi-layered barrier layer, as taught by Carano, in order to provide different properties to the barrier layer. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the barrier layer with the claimed materials, in order to adjust the properties of the barrier layer and since it has been held to be within the general skill of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Anderson et al. (U.S. Patent No. 6,716,396).
Wahl fails to teach the barrier layer includes at least one of a weak area, a cross-cut, or a slit.
Anderson teaches that it is known in the art to manufacture a barrier layer with weak areas (35). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with weak areas, as taught by Anderson, in order to make it easier to pierce the barrier layer.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Blekher et al. (U.S. Patent Application No. 2009/0308184).
Wahl teaches wherein the barrier layer is applied post molding (par. 36), but fails to teach a multi-hot molding process.
Blekher teaches that two shot molding processes are known in the art (par. 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with a two shot molding process, as taught by Blekher, since it is a known process for making closures in the art.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl and Pfefferkorn view of La Barge et al. (U.S. Patent No. 4,105,133).
Wahl fails to teach a coining process.
La Barge teaches that it is known in the art to manufacture closures with coining processes (col. 3, lines 19-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with a coining process, as taught by La Barge, since it is a known process for making closures in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,370,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope that the patent claimed and therefore are anticipated by the patent claims.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in the modified rejection above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733